CONTACT: C.R. Cloutier or J.E. Corrigan, Jr. TELEPHONE: (337) 237-8343 RELEASE DATE: October 20, 2008 MidSouth Bancorp, Inc. Reports Third Quarter 2008 Earnings Lafayette, La. Lafayette, La. October 20 2008MidSouth Bancorp, Inc. (AMEX: MSL) today reported earnings of $1,857,000 for thethird quarter ended September 30, 2008, an increase of 31.0% overearnings of $1,418,000 reported for the second quarter of 2008, and a decrease of 23.9% over earnings of $2,441,000 reported for the third quarter of 2007.Diluted earnings per share for the third quarter of 2008were $0.28 per share, an increase of 33.3% above the $0.21 per share for the second quarter of 2008, and a decrease of 24.3%from the $0.37 per share for the third quarter of 2007. For the nine months ended September 30, 2008, earnings totaled $4,473,000, a35.0% decrease from earnings of $6,882,000 for the first nine months of 2007.Diluted earnings per share were $0.67 for the first nine months of 2008, compared to $1.04 for the first nine months of 2007. The decrease in earnings for the third quarter of 2008 compared to the third quarter of 2007 is primarily attributable to a $1,493,000 increase in non-interest expenses related to franchise growth and a $200,000 increase in provisions for loan losses, partially offset by an increase in revenues.The decrease in earnings in year-to-date comparison is primarily attributable to a $4,557,000 increase in non-interest expenses related to franchise growth and a $1,905,000 increase in provisions for loan losses.A $1.0 million decrease in provisions for income taxes and improvement in revenues reduced the impact of the increased expenses in year-to-date comparisons. C. R. “Rusty” Cloutier, President and Chief Executive Officer, commenting on earnings results noted, “Although our earnings have been impacted by increased provisions in 2008, our balance sheet remains strong, liquid, and well-capitalized.Our loan demand improved in the third quarter and we maintained a stable non-interest bearing deposit base, a stable net interest margin and a strong level of capital.” “Although we will continue to face challenges in the uncertain environment created by the financial crisis, our customers and shareholders will benefit from solid underwriting practices in both our loan and investment portfolios,” said Cloutier.“We have not participated in subprime lending, nor do we own investment securities backed by subprime loans.Furthermore, the Company does not hold common or preferred stock of either the Federal National Mortgage Association (Fannie Mae) or the Federal Home Loan Mortgage Corporation (Freddie Mac).The Company will evaluateopportunities available to community banks through the U.S. government relief package relative to the long-term benefit and the best interest of our customers and shareholders.” During the third quarter of 2008, a different type of challenge was presented in the form of Hurricanes Gustav and Ike.In response, the Company successfully implemented business continuity plans in preparation for and response to these storms.“At no point during either storm did we lose contact with our customers, having kept our Customer Care Center open with additional hours of operation before, during and after the storms,” said MidSouth Bank’s Chief Retail Officer, Dwight Utz.“Retail offices in the areas hardest hit by the storms were reopened as soon as our response teams deemed the offices safe for our employees and customers to return.”Minimal damages were incurred at impacted facilities and total costs to be incurred from the hurricanes are estimated to total $200,000.Approximately half of costs were incurred in the third quarter.The damages were below the Company’s insurance deductible applicable for a named storm. The
